IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


IN THE INTEREST OF: E.B.I., A MINOR     : No. 503 EAL 2019
                                        :
                                        :
PETITION OF: A.B., MOTHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: B.I., A MINOR       : No. 504 EAL 2019
                                        :
                                        :
PETITION OF: A.B., MOTHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: J.I., A MINOR       : No. 505 EAL 2019
                                        :
                                        :
PETITION OF: A.B., MOTHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: J.B.I., A MINOR     : No. 506 EAL 2019
                                        :
                                        :
PETITION OF: A.B., MOTHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: C.B.I., A MINOR     : No. 507 EAL 2019
                                        :
                                        :
PETITION OF: A.B., MOTHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: C.I., A MINOR       : No. 508 EAL 2019
                                        :
                                        :
PETITION OF: A.B., MOTHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court


                                    ORDER



PER CURIAM
     AND NOW, this 2nd day of January, 2020, the Petition for Allowance of Appeal is

DENIED.




[503 EAL 2019, 504 EAL 2019, 505 EAL 2019, 506 EAL 2019, 507 EAL 2019 and 508
                                 EAL 2019] - 2